Citation Nr: 0008608	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-09 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for Graves' disease, on appeal from the initial grant 
of service connection.

2.  Entitlement to a disability rating in excess of 30 
percent for sinusitis with rhinitis, on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1991 to 
November 1995.  She also had 3 months and 15 days of prior 
service.  

This case was previously before the Board of Veterans' 
Appeals (Board) in June 1998 at which time it was remanded to 
the RO for further development.  The record shows that in a 
May 1996 rating decision, the RO granted service connection 
for Graves' disease and assigned a 30 percent evaluation, 
effective December 1, 1995, the date following the veteran's 
service discharge.  It also granted service connection for 
rhinitis with sinusitis and assigned a 10 percent evaluation, 
effective the same day.  In an April 1997 rating decision, 
the prior rating action was revised to reflect a 30 percent 
evaluation for the veteran's sinusitis with rhinitis, 
effective December 1, 1995.  

A review of the record discloses that service connection is 
also in effect for other disabilities and the veteran's 
combined disability rating is 80 percent.  

By rating decision dated in July 1996, service connection for 
a dysthymic disorder was granted, and a 30 percent evaluation 
was assigned, effective December 1, 1995, the date following 
the veteran's service discharge.  By rating decision dated in 
March 1998, the 30 percent evaluation for the dysthymic 
disorder was confirmed and continued.  In a communication 
received January 20, 1999, the veteran indicated that she was 
seeking service connection for post-traumatic stress disorder 
(PTSD).  However, in a statement dated November 4, 1999, she 
stated that she was withdrawing her claim for service 
connection for PTSD "at this time."  By rating decision dated 
in November 1999, the schedular rating for the psychiatric 
disorder, classified for rating purposes as a major 
depressive disorder (previously rated as a dysthymic 
disorder), was increased from 30 percent to 50 percent 
disabling, effective January 20, 1999.  The veteran has not 
expressed disagreement with this rating.  Neither a claim for 
service connection for PTSD nor a claim for a rating in 
excess of 50 percent for a chronic acquired psychiatric 
disorder is before the Board at this time.  Shockley v. West, 
11 Vet. App. 208 (1998).  


FINDINGS OF FACT

1.  Since her separation from service, the veteran's Graves' 
disease has resulted in some emotional instability, but has 
not been manifested by tremors, increased pulse or blood 
pressure, tachycardia, or eye or gastrointestinal 
involvement.  

2.  Since separation from service in late 1995, the veteran 
has been shown to have recurring bouts of sinusitis with 
occasional problems with rhinitis.  

3.  The medical evidence since service discharge has not 
shown the presence of incapacitating episodes resulting from 
sinusitis or constant symptoms such as headaches, pain and 
tenderness of affected sinus, or purulent discharge or 
crusting after repeated surgeries.  

4.  The veteran's sinusitis has not required any surgery.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
30 percent for Graves' disease have not been met at any time 
since the original grant of service connection.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.119, 
Diagnostic Code 7900 (1996, 1999).

2.  The criteria for a disability rating in excess of 
30 percent for sinusitis with rhinitis have not been met at 
any time since the grant of service connection.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.97, 
Diagnostic Code 6513 (1996, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has appealed the initial assignment by the RO of 
30 percent ratings for Graves' disease and sinusitis with 
rhinitis.  Accordingly, the claims for an initial rating in 
excess of 30 percent for each disability are well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) (holding that 
when a claimant is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability the claim continues to be well 
grounded as long as the VA's Rating Schedule provides for a 
higher rating and the claim remains open).

The RO has provided the veteran appropriate VA examinations.  
There is no indication of additional treatment records that 
the RO failed to obtain, and sufficient evidence is of record 
to rate the service-connected disabilities properly.  
Therefore, no further assistance to the veteran is required 
to comply with the duty to assist in 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

After the veteran disagreed with the original disability 
rating assigned for her Graves' disease and sinusitis with 
rhinitis, the RO issued a statement of the case in August 
1996 that essentially addressed the issues as entitlement to 
increased evaluations.  The United States Court of Appeals 
for Veterans Claims (Court) subsequently held that there was 
a distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate statement of the case.  12 Vet. App.  at 126.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id.  With an increased rating claim, "the present 
level of disability is of primary importance."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  See Fenderson.

In the particular circumstances of this case, the Board sees 
no prejudice to the veteran in recharacterizing the issue on 
appeal to properly reflect her disagreement with the initial 
disability evaluation assigned to her service-connected 
disabilities.  It would be pointless to remand the claim in 
order to instruct the RO to issue a supplemental statement of 
the case that correctly identifies the issue on appeal.  Any 
error to the veteran by the RO's handling of the issue on 
appeal in the SOC was not prejudicial to her.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefits flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

Disability ratings are intended to compensate for impairment 
in earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2 
(1999).  For a claim where the veteran has disagreed with the 
original rating assigned for a service-connected disability, 
it is necessary to determine whether she has at any time 
since her original claim met the requirements for a higher 
disability rating.  See Fenderson.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work (38 C.F.R. § 4.2), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Entitlement to a rating in excess of 30 percent for Graves' 
disease.  

In this case, the RO originally assigned a 30 percent rating 
for the veteran's Graves' disease effective the date 
following her discharge from active service.  The Board will 
consider the evidence of record since that time in evaluating 
her claim.  

Graves' disease is rated under the criteria for evaluating 
the endocrine system.  38 C.F.R. § 4.119, Diagnostic Codes 
7900, 7903.  These criteria were revised effective June 6, 
1996, several days after the RO rated the disability in its 
May 30, 1996, rating decision.  The provisions prior to June 
6, 1996, provided that a 30 percent evaluation was for 
application where the disability was markedly severe, with a 
history as shown for the "severe" evaluation, but with 
reduced current symptoms; or post-operative status with 
tachycardia and increased blood pressure or pulse pressure of 
moderate degree with a tremor.  A 60 percent evaluation was 
for assignment when the hyperthyroid disorder was severe, 
with marked emotional instability, fatigability, tachycardia, 
and increased pulse pressure or blood pressure, and increased 
levels of circulating thyroid hormones.  A 100 percent 
evaluation was provided when there was pronounced disability, 
with thyroid enlargement, severe tachycardia, increased 
levels of circulating thyroid hormones (T-4 and/or T-3, by 
specific assay), with marked nervous, cardiovascular, or 
gastrointestinal symptoms; muscular weakness and loss of 
weight; or post-operative status with poor results, with the 
pronounced symptoms persisting.  

On June 6, 1996, the rating criteria for endocrine 
disabilities, such as hyperthyroidism were revised.  The 
revised code provides a 30 percent rating when the condition 
results in tachycardia, tremor, and increased pulse pressure 
or blood pressure.  The next higher rating of 60 percent is 
warranted when emotional instability, tachycardia, 
fatigability, and increased pulse pressure or blood pressure 
are shown.  A 100 percent rating is warranted when thyroid 
enlargement, tachycardia (more than 100 beats per minute), 
eye involvement, muscular weakness, loss of weight, and 
sympathetic nervous system, cardiovascular, or 
gastrointestinal symptoms are shown.  38 C.F.R. § 4.119, Code 
7900.

As the claim for an increased rating for Graves' disease was 
pending when the regulations pertaining to endocrine 
disabilities were revised, she is entitled to application of 
the version of law more favorable to her.  Karnes v. 
Derwinski, 1 Vet. App. 308 (1990).

A review of the record discloses that in December 1995 she 
was accorded a nuclear medicine scan for elevated T4 and 
decreased TSH.  The impression was an elevated 24 hour uptake 
at 30.4 percent, with findings most consistent with Graves' 
disease.  

The appellant was accorded a rating examination by VA in 
January 1996.  She was currently unemployed and was uncertain 
about plans for future employment.  She apparently had been 
diagnosed with Graves' disease in November 1995.  She refused 
to provide further details.  She stated she had had no 
previous hospitalizations.  On examination heart rate was 96 
beats per minute.  It was described as regular.  Blood 
pressure was 134/82 (regular cuff, sitting, left arm).  
Respirations were within normal limits.  

The eyes were basically unremarkable, except for notation of 
mild exophthalmos.  

On examination of the cardiovascular system heart sounds were 
regular.  There were no rubs, clicks, S3 heart sounds, or S4 
heart sounds.  There were no bruits, no clubbing, and no 
cyanosis.  Pulses were all within normal limits.  No edema 
was present.  There was no jugular venous distention.  There 
was no evidence of dyspnea on exertion.  There was a I/VI 
systolic murmur heard at the left sternal border while 
sitting.  This increased to II/VI in all aortic listening 
areas when she was supine.  There was a prominent apex thrust 
below the left breast and lateral to the left sternum.  She 
reported an aching pain when the apex was palpated during 
each heart beat.  

The pertinent assessment was Graves' disease with mild mental 
organicity.  It was noted that premorbid personality was not 
known at the present time.  It was stated that since 
treatment had only recently been begun, hopefully this would 
improve, but a thorough neuropsychiatric evaluation was 
indicated.  

She was accorded a psychiatric examination by VA in June 
1996.  The claims file was available and reviewed by the 
examiner.  The diagnostic impression was dysthymic disorder 
secondary to chronic medication conditions.  She appeared to 
have signs of chronic depression which had been waxing and 
waning in attempt to deal with the past two years.  In part, 
these appeared to have been situational in origin, but had 
persisted after the initial stressors had long since ceased.  
She now had a chronic illness and this was the likely source 
of ongoing episodes of depression and discouragement.

She did not appear to be grossly impaired by her depression, 
in that she was able to work full time and enjoyed 
relationships with family and friends.  However, should her 
physical condition change she was described as at risk for 
more serious levels of depression and this could interfere 
with her social and occupational functioning.

It was noted that currently, she seemed to be benefiting from 
consultation with a psychiatrist regarding anti-depressant 
medication.  

By rating decision dated in July 1996, service connection for 
a dysthymic disorder was granted and a 30 percent evaluation 
was assigned, effective December 1, 1995.  

The subsequent evidence includes an undated statement from 
Michael D. Moore, D.P.M., who indicated that the veteran was 
seen by him in December 1996 for evaluation of some foot 
problems she had been having.  Her feet were described as 
remarkably thin and long for someone her age and size.  
Notation was made that her fingers were also extremely long.  
The examiner believed these were some of the typical signs of 
Graves' disease when it affected the pituitary glands.  

Additional medical evidence includes a report of a VA 
examination for hyperthyroidism accorded her in April 1997.  
She indicated that she had been taking medication for Graves' 
disease.  Complaints included palpitations and exhaustion.  
She also complained that her joints ached and that she had 
muscle spasms.  She said that she felt anxious and nervous.  
She complained of occasionally having nausea, diarrhea, and 
weight loss.  She also complained of "scratchy eyes" and 
frontal headaches, as well as frequent colds.  She was 
working as a manager for a city government and she said she 
was concerned about having to miss too much time from work 
because of her illness.  Additional complaints included 
swelling about the clavicles and short-term memory problems.  

On current examination the right lobe of the thyroid was 
slightly prominent.  No nodules were palpated.  There was an 
area of fullness of the left side of the throat lateral to 
the thyroid gland and just above the medial end of the 
clavicle.  

An ultrasound of the thyroid was done in October 1996 and 
showed two small solid nodules.  No enlargement of the 
thyroid gland was noted.  

A thyroid panel was drawn and her thyroid-stimulating hormone 
(TSH) was zero and free thyroxine was 1.33.

The diagnosis was hyperthyroidism, noted as currently being 
under questionable control.  

Subsequent medical evidence includes the report of a rating 
examination accorded her by VA in September 1998.  At that 
time the veteran stated she had been treated with 
Propylthiouracil in November 1996.  She was then off the 
medication until earlier in 1998.  Her thyroid was reported 
as under control at the beginning of the year.  In August 
1998, her TSH level was low again.  She was currently taking 
her medication twice a day.  It was indicated that while she 
might have had mild worsening of symptoms during periods when 
her thyroid disease was active, she had had a course of 
depression symptoms that had been independent of her thyroid 
disorder.  She was given an Axis I diagnosis of major 
depression.  

The veteran was given another rating examination by VA 
several days later in September 1998 for nose, sinus, larynx, 
and pharynx.  It was noted that recently her Propylthiouracil 
had recently been increased by 15 milligrams a day to 
50 milligrams twice a day.  It was reported a thyroid scan at 
the end of 1996 showed nodules in the thyroid.  It was 
decided that she might benefit from a trial off her 
medication, but she became worse and was restarted on the 
medication.  She was diagnosed with Graves' disease by an 
endocrinologist at the Denver VA Medical Center.  She had had 
abnormal periods and infertility which a gynecologist 
ascribed to her thyroid disorder.  

The veteran believed that currently her heart was beating 
fast and sometimes she felt it was irregular.  She also 
believed that she was going too fast and that she was 
irritable and edgy.  She claimed she was unable to sit still.  
These feelings of being hyperactive could last for one or two 
weeks and then she might feel very fatigued and tired and 
sleep almost for two whole days.  In general, her sleep was 
poor and she felt fatigued several times a week, lasting for 
several hours to several days.  She often felt like she had 
too much caffeine.  She also had some difficulty in her 
marriage due to irritability, which she believed was due to 
her thyroid disease.

The veteran reported that she experienced frontal headaches 
lasting a couple of hours twice a week.  She believed these 
headaches were due to her thyroid disease.  She stated that 
the thyroid disease had caused her to be unable to exercise 
because her heart went too fast.  Notation was made of daily 
diarrhea.  She also claimed the thyroid disease had caused 
her to be infertile and to have frequent colds.  This caused 
episodes lasting one to two days of extreme fatigue, 
occurring about every three weeks or so.  She stated that she 
had had a five pound weight loss in the past six weeks.  

On examination she was described as well nourished, but 
jumpy, anxious, and nervous.  Height was 5 feet 10 inches.  
Weight was recorded as 164 pounds.  Blood pressure was 
130/84.  Pulse was 84.  

Examination of the eyes was normal.  The heart displayed 
regular rate and rhythm with occasional pauses in the area of 
two to three pauses a minute.  She wore a halter monitor.  
Neurologic examination was normal, with the exception of 
slightly hyperactive reflexes.  There were no areas of 
numbness or specific muscles groups or weakness identified.  

Cardiogram tracings were normal and revealed normal rhythm.  
Holter monitoring was noted to be essentially normal.  It was 
also noted the halter was evaluated and the diagnostic tests 
appeared to the examiner to suggest Graves' disease.  An 
impression was made of Graves' disease with emotional 
lability and hyperactivity secondary to the disorder.  

The examiner stated that the veteran did not have tachycardia 
at the time of current examination.  Blood pressure was noted 
to be normal and the examiner stated he did not see any eye 
involvement or muscle weakness.  Notation was also made that 
the appellant demonstrated normal coordination.  As for the 
five pound weight loss, the examiner stated that the weight 
of 164 pounds was comparable to previous weights in the 
chart.  The examiner thought the sympathetic nervous system 
was involved in the sense that the veteran's thyroid was 
somewhat overstimulating the sympathetic nervous system and 
this was causing her to be anxious and nervous.  The examiner 
did not see any sign of cardiovascular disease.  
Additionally, bowel sounds were noted to be normal on 
examination and the examiner indicated that he saw no 
objective signs of gastrointestinal symptoms.  

At the time of a VA psychiatric examination in May 1999, it 
was reported that the veteran's emotional and psychological 
condition had remained relatively unchanged since the time of 
her previous evaluation.  She was continuing to maintain full 
time employment at the development program manager for the 
City of Cheyenne.  She complained of stress related to her 
job and her employment.

The veteran reported that she was under the ongoing care of a 
physician for psychotherapy, but was not attending any group 
therapy sessions at the present time.  She saw another 
physician for medications.  It was indicated she had a 
positive medical history of a thyroid disease, but it was 
noted her last two thyroid function tests had been within 
normal limits.  The examiner stated she was in emotional 
distress and showing signs of major depression.  It was noted 
that since her hyperthyroidism was apparently under control, 
this added further evidence that her depression existed 
independent of her thyroid disease.  She met the criteria for 
a diagnosis of major depression.  


Analysis

A review of the medical evidence since the veteran's 
discharge from service reflects that the 30 percent rating is 
appropriate under the old and new rating criteria for the 
degree of impairment shown during the entire time frame and 
the impairment is not shown to more nearly approximate the 
next higher rating of 60 percent during any time period since 
the veteran's service discharge.  Her thyroid disorder has 
caused her more problems sometimes more than others, but 
there was no showing during any of the time frame in question 
that she exhibited tachycardia, fatigability, increased pulse 
pressure or blood pressure, so as to warrant the assignment 
of the next higher rating of 60 percent under the new 
criteria.

While she has exhibited periods of emotional instability, the 
undersigned notes that service connection is in effect for a 
major depressive disorder and she has recently been assigned 
a 50 percent disability rating for the psychiatric 
symptomatology.  The sum of the psychiatric examination is 
that her depression exists independent of her thyroid 
disease.  The undersigned notes that the Court indicated in 
the case of Esteban v. Brown, 6 Vet. App. 259 (1994) that the 
VA's Schedule for Rating Disabilities may not be employed to 
compensate a veteran twice or more for the same 
symptomatology since this would result in overcompensating 
the individual for the actual impairment of her earning 
capacity.  

The Board is aware that at the time of examination by VA in 
April 1997 the veteran's hyperthyroidism was described as 
under questionable control at that time.  When a thyroid 
panel was drawn, her TSH was zero, while normal was .49-4.67.  
However, her free thyroxine was 1.3, a result which was well 
within normal limits.  The cardiovascular system was not 
examined at that time.  It was examined at the time of 
examination by VA in January 1996.  At the time of the 1996 
examination the appellant denied any complaints regarding the 
heart.  On examination at that time her heart rate was 96 
beats per minute and described as very normal.  Further, 
blood pressure was normal.  Examination of the eyes was also 
normal, as was examination of the cardiovascular system and 
the abdominal region.  

At the time of examination by VA in September 1998, it was 
specifically stated that she did not exhibit tachycardia.  
The blood pressure was noted as normal and the examiner saw 
no eye involvement.  Additionally, there was no muscular 
weakness and she was said to demonstrate normal coordination.  
While notation was made of a five pound weight loss, the 
examiner commented that the weight which was recorded was 
comparable to previous weights in the veteran's chart.  The 
examiner added that he did not see any sign of cardiovascular 
disease attributable to her thyroid disease.  Further, there 
was no indication of gastrointestinal symptomatology present.  
The examiner did attribute emotional liability and 
hyperactivity to her Graves' disease.  However, these 
findings alone would not be such as warrant the assignment of 
a higher rating than the 30 percent already in effect.  

Even more recently, at the time of examination accorded the 
veteran by VA in May 1999, it was noted that while there was 
a positive medical history for thyroid disease, the veteran's 
last two thyroid function tests had been within normal 
limits.  

The undersigned notes that under the old criteria an 
increased evaluation requires marked emotional instability, 
fatigability, tachycardia and increased pulse pressure or 
blood pressure, and increased levels of thyroid hormones.
 
At no time since the effective date of service connection has 
a medical professional indicated that the veteran has 
tachycardia, tremor, an increased blood pressure or pulse 
pressure.  Further, there have been no findings of eye 
involvement, weakness, cardiovascular systems, or 
gastrointestinal symptoms of any appreciable degree.  
Cardiovascular, gastrointestinal, and neurological findings 
have been almost consistently reported as normal.  Eye 
involvement also has not been shown.  While notation was made 
of a few pounds of weight loss, the examiner at the time of 
the September 1999 examination specifically stated that the 
veteran's weight at that time was comparable to previous 
weights in the chart.  

The evidence does not show the presence of a disability that 
would warrant the assignment of the next higher rating of 
60 percent.  As reported above, the 30 percent rating 
currently in effect for the time frame in question recognizes 
a moderately severe disability picture, with findings which 
include tachycardia and increased blood pressure or pulse 
pressure of moderate degree in tremor.  The medical evidence 
of record pertaining to the time frame in question has not 
shown a disability picture more incapacitating than reflected 
by these symptoms.  


In view of the foregoing, the preponderance of the evidence 
is against the assignment of a disability rating in excess of 
30 percent at any time since the grant of service connection 
under both the old and new rating criteria for Diagnostic 
Code 7900.  The undersigned finds that the manifestations 
shown by the evidence to result from the service-connected 
Graves' disease are adequately compensated by the 30 percent 
rating assigned under the old and new rating criteria, which 
recognizes some degree of emotional liability, fatigability, 
and taking of medication.  Accordingly, the Board finds that 
the 30 percent rating is appropriate under the old and new 
rating criteria for the degree of impairment shown and the 
impairment is not shown to more nearly approximate the next 
higher rating of 60 percent.  38 C.F.R. § 4.119, Diagnostic 
Code 7900.  

Entitlement to a rating in excess of 30 percent for sinusitis 
with rhinitis.  

Factual Background

A review of the evidence of record reflects that at the time 
of rating examination by VA in February 1996, the veteran had 
problems which included sinus difficulties, mainly on the 
left side, with facial pressure.  She also complained of 
chronic post nasal drip on the left side, left nasal 
obstruction and pressure.  

On examination, there was a left septal deflection with a lot 
of crusting on the anterior septum.  It was fairly completely 
obstructing the left nostril.  The nasal pharynx, oral 
pharynx, and larynx were clear.  There were no nodes or 
masses in the neck.  An accompanying sinus report showed 
opacification of the left maxillary sinus and also evidence 
of previous orthodontic surgery.  The impressions included 
chronic left maxillary sinusitis and left nasal septum 
nasoseptal dysfunction which was obstructing.  It was noted 
the sinusitis might be partially related to the septal 
deformity.  

A CT scan of the sinuses done in late February 1996 showed 
significant chronic sinusitis.  An impression was made of 
chronic sinusitis.  

Of record are VA outpatient reports reflecting periodic 
visits for treatment and evaluation of recurrent sinusitis in 
1996.  At the time of one such visit in July 1996, sinus 
studies showed that since January 1996 the left maxillary 
sinus had not improved.  There was complete opacification of 
that sinus, and there was a discrete air-flowed level in the 
dependent right maxillary sinus.  

Additional evidence of record includes a December 1996 report 
from Brad Runyan, M.D., to the effect that he examined the 
veteran that month for a more than five-year history of 
chronic sinus problems.  Complaints included frontal 
headaches, facial and maxillary teeth pain, yellow/brown 
rhinorrhea or post nasal drainage, nasal congestion, 
crusting, and nasal airway obstruction.  She also complained 
of anosmia, halitosis, and chronic fatigue.  Also, she 
complained of frequent episodes of epistaxis.  She had been 
treated with multiple antibiotics in the past and was still 
taking them.  She irrigated her nose with a spray and was 
recently placed on a nasal steroid.  She had a history of 
seasonal allergic rhinitis, with notation of allergies to 
grasses, pollens, and dust.  

Examination of the nose showed an S-shaped septum.  The nasal 
mucosa was very dry and there was crusting and dried blood 
bilaterally.  There was no purulent rhinorrhea on anterior 
rhinoscopy, nor were polyps noted.  The posterior pharynx was 
erythematous and there was some lymphoid hyperplasia.  
Otherwise, there were no masses or lesions in the oral cavity 
or oral pharynx.  There was no palpable cervical adenopathy.  

It was stated the veteran appeared to have severe chronic 
sinusitis.  It was recommended that she vigorously irrigate 
her nose and sinuses with saline rinses and with use of nasal 
steroid.  It was also recommended that she take a course of a 
broad spectrum antibiotic with good anaerobic coverage.  She 
was also advised that she might want to complete a Prednisone 
taper.  She was also advised that she would likely require 
anoscopic sinus surgery.  She was told to obtain a bedside 
humidifier and to apply antibiotic ointment to the anterior 
nares at least once in the morning and at night to help with 
the dryness, the crusting, and the bloody noses.  

Additional medical evidence includes a February 1998 
communication from William P. Gibbens, M.D., who saw the 
veteran for a follow-up disability examination from VA.  It 
was reported there had been "no real change."  The appellant 
complained of some bleeding from the left nostril and 
difficulty breathing through the same nostril.  She also 
stated the left ear hurt.  She had no previous sinus surgery.  
On current examination the ears were clear.  The nose showed 
a left septal deflection which was obstructing almost 
60 percent with some crusting.  The nasopharynx, oral 
pharynx, and larynx were clear.  There were no nodes or 
masses in the neck.  

A previous CT scan reportedly showed left maxillary sinus 
mucosal thickening.  

The impression was chronic left maxillary sinusitis, with 
left septal deflection which was obstructing.  Reference was 
also made to tinnitus.  The examiner recommended surgical 
intervention of a septoplasty and endoscopic sinus surgery 
for the sinusitis and it was noted the appellant was "still 
considering that."

A review of the evidence of record discloses that in a June 
1998 decision, the Board granted service connection for a 
deviated nasal septum.  By rating decision dated in July 
1998, service connection was established with a 10 percent 
evaluation assigned, effective December 1, 1995.  

The physician who conducted the aforementioned February 1998 
examination again examined the appellant in October 1998.  It 
was again noted the veteran had not had previous sinus 
surgery.  She currently complained mainly of dryness in the 
nose, yellowish discharge which was worse on the left, 
crusting in the nose also worse on the left, some bleeding 
from the nose, and drainage and infections that would come 
and go.  It was noted she was just finishing a month long 
course of Azithromycin for an infection.  This seemed to have 
helped somewhat.  She had seen another otolaryngologist and 
received medication.  She was continuing to take those with 
moderately good relief.  She stated that she still continued 
to get episodic sinus infections.  Sinus films taken in 
February 1998 showed a left maxillary sinus mucosal 
thickening.  

On current examination the ears were clear.  She had crusting 
in the left anterior septum and had a left nasoseptal 
deflection.  The mucosa in both sides of the nose was 
inflamed.  The examiner did not see any frank pus coming out 
of the nose.  

The impression was mild to moderate chronic left maxillary 
sinusitis and a left nasoseptal deflection causing about a 40 
to 50 percent obstruction to the left nostril.  The veteran 
was continuing to have problems with chronic sinusitis.  At 
the present time it was noted the veteran herself indicated 
the symptoms did not seem to be quite bad enough to warrant 
surgery.  

Of record are reports of VA outpatient visits on periodic 
occasions in 1998 and early 1999.  At the time of one such 
visit in October 1998, complaints included sinus infection.  
The turbinates were bluish in color.  The tympanic membranes 
were reflex positive.  The diagnosis was allergic rhinitis.  
At the time of an earlier visit in July 1998 she reported she 
had been having a problem with the right sinus for a week 
with green mucus and feeling feverish.  The tympanic 
membranes were reflex positive and the turbinates showed 
erythema.  The sinuses were nontender.  On July 30, 1998, she 
reported problems with the left ear. She noticed some 
dizziness and drainage.  The left tympanic membrane was noted 
to be puffy, pink, with the reflex off.  The right tympanic 
membrane was within normal limits.  The turbinates were three 
plus, pink, and dry, and the pharynx was normal.  The 
diagnosis was rhinitis and glue ear.  

At the time of another visit in December 1998, she was seen 
for cold and flu symptoms.  She reported one day of yellow 
mucus from the nose.  The nose was very tender on the 
outside.  She also referred to mild headaches.  On 
examination turbinates were dry and mildly erythematous.  The 
pharynx was normal.  She was to call in 24 or 36 hours if 
there was no improvement.  Reports of visits in January and 
February 1999 were without reference to sinusitis or 
rhinitis.

The undersigned notes that the sinusitis and rhinitis have 
been considered together by the RO because the symptomatology 
overlapped significantly and separating the evaluations would 
not result in an increased overall rating.  The Board notes 
that chronic, atrophic rhinitis, with massive crusting, 
marked ozena and anosmia is to be evaluated as 50 percent 
disabling.

A 30 percent rating is warranted for moderate crusting and 
ozena, with atrophic changes.  With definite atrophy of the 
intranasal structure and moderate secretion, a 10 percent 
evaluation is appropriate.  Code 6501.  

The revised rating criteria adopted in October 1996 added a 
specific diagnostic code for allergic rhinitis and eliminated 
Code 6501.  For allergic rhinitis of polyps, a 30 percent 
rating is warranted.  Without polyps, but with greater than 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side, a 10 percent evaluation is 
to be assigned.  Code 6522.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1999).  Similarly, 
evaluating the same manifestations under different diagnostic 
codes is likewise to be avoided.  See also Estaban v. Brown, 
6 Vet. App. 259, 261 (1994). 



Analysis

The schedular criteria for sinusitis were changed effective 
October 7, 1996.  Thus, the veteran's disorder as it relates 
to sinusitis must be evaluated under both the old and new 
rating criteria to determine which version is more favorable 
to the veteran. Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Under the old 
criteria, a 30 percent disability evaluation was warranted 
for severe sinusitis with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  The maximum 
rating of 50 percent was warranted for postoperative 
residuals following radical operation, with chronic 
osteomyelitis requiring repeated curettage with severe 
symptoms after operation.  38 C.F.R. § 4.97, Code 6513.  

Under the new criteria, a 50 percent evaluation is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A 30 percent evaluation 
is warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  

The record reveals that the veteran basically has recurrent 
sinusitis with occasional problems with rhinitis.  There is 
no evidence of record that she has ever had sinus surgery to 
help correct the problem.  Reference is made to the report of 
examination by an ear, nose, and throat specialist in October 
1998 who also examined the appellant in February 1998 and 
said that at the time of the latter examination the appellant 
herself indicated that her symptoms were not quite bad enough 
to warrant surgery.  The examiner seemed to agree because he 
described the sinusitis as only mild to moderate in degree.

At the time of the October 1998 examination, it was noted the 
veteran was seeing another otolaryngologist in town and was 
getting medication that was providing her with moderately 
good relief.  While the examiner noted that she was 
continuing to have problems with chronic sinusitis, again, as 
noted above, the examiner described the level of impairment 
as only mild to moderate in degree.  Reference is also made 
to left nasoseptal deflection causing obstruction to the left 
nostril, but the undersigned notes that service connection is 
in effect for a deviated nasal septum, with a 10 percent 
rating in effect since December 1, 1995.

At the time of examination by the same physician in 1998, the 
veteran's nasopharynx, oral pharynx, and larynx were all 
clear.  Further, she had no nodes or masses in the neck.  
Sinus films showed left maxillary sinus mucosal thickening, 
but these findings are more than adequately compensated by 
the 30 percent rating which has been assigned and are not 
indicative of such a disabling symptomatology picture that a 
higher rating would have been in order at that time.

The maximum rating of 50 percent is not warranted under the 
current version of Code 6513 because the veteran has not 
undergone radical or repeated surgeries.  The absence of 
surgical intervention also contraindicates a higher rating 
under the old version of Code 6513.  The possibility of 
surgical intervention may have been discussed, but the record 
shows that the condition has only been treated with 
medication.

Again, as noted at the time of the October 1998 examination, 
the veteran herself indicated that while surgery had been 
recommended in the past, her symptoms did not seem to be 
quite bad enough to warrant surgery.  Essentially, it has 
neither been contended nor shown by competent medical 
evidence that her condition has necessitated any radical 
surgery during the time frame in question with resulting 
osteomyelitis, or that she has had repeated surgeries 
necessary for a higher rating of 50 percent under either the 
old or new rating criteria.  Accordingly, a rating in excess 
of 30 percent is not in order for any time frame since the 
grant of service connection.  



ORDER

An initial rating in excess of 30 percent for Graves' disease 
is denied.  

An initial rating in excess of 30 percent for sinusitis with 
rhinitis is denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 
- 21 -

- 20 -


